Case 2:18-cv-12028-AJT-RSW ECF No. 58, PageID.1458 Filed 03/16/21 Page 1 of 11




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


ANGELO IAFRATE, SR., ET AL.,
                                                   Case No. 18-12028
                    Plaintiffs,
                                                   SENIOR U. S. DISTRICT JUDGE
v.                                                 ARTHUR J. TARNOW

WARNER, NORCROSS & JUDD, LLP.,                     U.S MAGISTRATE JUDGE
                                                   R. STEVEN WHALEN
                    Defendant.
                                       /


     ORDER GRANTING IN PART PLAINTIFFS’ MOTION TO AUTHORIZE FILING OF A
                     SECOND AMENDED COMPLAINT [33]

        Plaintiffs Angelo Iafrate, Sr., Dominic Iafrate, and Angelo Iafrate, Sr. as

trustee of the John Iafrate Irrevocable Trust u/a/d/1/1/1988 filed a Complaint [1] on

June 28, 2018 alleging Defendant Warner, Norcross & Judd, LLP. (WNJ) furnished

improper legal advice during the formation of an Employee Stock Option Plan

(ESOP). Plaintiffs filed an Amended Complaint [13] on July 9, 2018. On February

3, 2020, Plaintiffs filed a Motion to file a Second Amended Complaint [33].

Defendants filed a Response [34] on February 7, 2020. Plaintiffs filed a Reply [35]

on February 26, 2020. For the reasons explained below, the Court GRANTS

Plaintiffs’ Motion [33] and gives them leave to file a Second Amended Complaint

in accordance with this order.

                                    Page 1 of 11
Case 2:18-cv-12028-AJT-RSW ECF No. 58, PageID.1459 Filed 03/16/21 Page 2 of 11




                             FACTUAL BACKGROUND

         A. Underlying Facts

      In 1969, Plaintiff Angelo Iafrate, Sr. (“Angelo Sr.”) established the Angelo

Iafrate Construction Company (“AICC”), a road-building construction company

serving metro-Detroit. AICC issued shares to Angelo Sr. and to his three sons,

Dominic Iafrate, Angelo E. Iafrate (“Angelo Jr.”), and John Iafrate,1 all of whom

had worked for the business at different times.

      Around the year 2000, Angelo Sr., Dominic, and John moved to Florida.

Angelo Jr. remained in Michigan to run AICC. In 2002, Angelo Jr. became AICC’s

President and Executive Director. At the time, Robert Adcock was serving as

AICC’s Executive Vice President.

      In 2011, the family began to discuss the possibility of selling AICC. After

consulting with AICC’s CPA and corporate counsel, the family sold their interest in

AICC to the Company’s employees via an Employee Stock Ownership Plan

(“ESOP”). In March 2013, AICC established an ESOP Exploratory Committee of

which Adcock was a member. In July 2013, Plaintiffs were given a presentation

outlining the terms on which the ESOP would purchase their stock in AICC, the

proposed fair market value price, and the risks involved with seller financing an



1
 Plaintiff John Iafrate Irrevocable Trust was established for the benefit of Angelo
Sr.’s son, John Iafrate. Angelo Sr. is its trustee.
                                     Page 2 of 11
Case 2:18-cv-12028-AJT-RSW ECF No. 58, PageID.1460 Filed 03/16/21 Page 3 of 11




ESOP transaction. The presentation also provided information regarding an internal

rate of return, which included the issuance of warrants as additional compensation.

The warrants entitled the holder to the increase in value, if any, of the per share price

of common stock in excess of the Exercise Price. The Exercise Price was set at $225

per share.

      Ultimately, the family agreed to finance 100% of the purchase price at below

bank market interest rates. Their loan to the Company was secured by a stock pledge.

The purchase price was $36.7 million. A new company was formed to which the

family contributed their stock in AICC in exchange for 30,000 shares. Thereafter,

the new company (“the Company”) formed an ESOP which purchased all 30,000 of

their shares in exchange for $36.7 million. On December 6, 2013, to finalize the

transaction, the Company delivered Senior and Junior Promissory Notes (“Notes”)

to each member of the family, which totaled $36.7 million and provided for quarterly

interest payments over ten a period of years.

      In addition to the Notes, the Company issued Common Stock Warrants

(“Warrants”). Each family member was issued the following number of shares:

1,687.5 shares to Angelo Sr., 2,475 shares, Angelo Jr., 2,475 shares to Dominic, and

862 shares to John. The Warrants entitled each holder the option to either: (1)

purchase shares from the Company at the $225.00 Exercise Price per share; or, (2)

redeem shares for cash payment in the amount of the share price in effect as of such

                                     Page 3 of 11
Case 2:18-cv-12028-AJT-RSW ECF No. 58, PageID.1461 Filed 03/16/21 Page 4 of 11




date (“Strike Price”) less the Exercise Price. The Warrants also contained a Warrant

Term provision which provided that they terminate sixty days after the date that the

Company pays in full both the Senior Promissory Note and Junior Promissory Note

issued to each holder. After closing, Adcock became the president of the Company

and co-Trustee of the ESOP. Plaintiffs Dominic and Angelo Jr. remained on the

Company’s Board of Directors.

      Between December 2016 and February 2017, all Plaintiffs received

prepayment of their respective Senior and Junior Promissory Notes. On March 20,

2018, all Plaintiffs attempted to exercise their Warrants for cash. The Company,

however, refused to make payments to Angelo Sr., John Iafrate Trust, and Dominic,

claiming that their Warrants had expired sixty days after the Company had paid the

outstanding principal balances on their respective Notes. The Company honored

Angelo Jr.’s Warrant because he exercised his Warrant within sixty days of his

Notes’ payments, which occurred on or about February 2, 2018. Plaintiffs claim that

the fair market value of the Company’s shares is in excess of $1,200 per share,

meaning that the total amount alleged owed to Plaintiffs under the Warrants is

approximately $8,357,115.00.

         B. Warner Norcross & Judd and the Common Stock Warrants.

      Starting February 2013, Plaintiffs formed a relationship law firm Warner

Norcross & Judd (WNJ) for the purpose of forming an Employee Stock Ownership

                                   Page 4 of 11
Case 2:18-cv-12028-AJT-RSW ECF No. 58, PageID.1462 Filed 03/16/21 Page 5 of 11




Plan and furnishing legal advice for the sale of AICC shares. (Am. Compl ¶ 13).

Plaintiffs alleges WNJ attorney Justin Stemple formed an attorney-client

relationship with each Plaintiff individually and furnished advice regarding “options

for converting the equity value of the AICC organization, exclusively owned by

family members, into cash remuneration.” (Id. at ¶ 14). Plaintiff’s claim that in order

to avoid adverse publicity, the parties agreed to deliver the WNJ invoices to family

attorney, Michael Stefani. (Id. at ¶ 16). Stemple drafted the majority of the ESOP

documents, including the Common Stock Warrants.

      Plaintiffs’ contend that, because WNJ represented them personally, WNJ

attorneys were duty-bound to expressly point out and inform them of the sixty-day

time limit on exercising the Warrants, especially once the Company started paying

the Notes in full. Plaintiffs claim that under the Intercreditor Agreement, which Mr.

Stemple drafted, payments on the Senior and Junior Promissory Notes were to be

paid pro rata to each family member. However, under Adock’s direction, Angelo

Sr. was paid in full on December 20, 2016. Then on February 17, 2017, Dominic

and the John Iafrate Trust’s Notes were paid in full. All three attempted to exercise

their redemption rights under the Warrants but were refused because the sixty-day

time limit had expired. On February 2, 2018, Angelo Jr.’s notes were paid, and his

Warrant was issued as they were requested.




                                    Page 5 of 11
Case 2:18-cv-12028-AJT-RSW ECF No. 58, PageID.1463 Filed 03/16/21 Page 6 of 11




       Plaintiff’s claim that they did not become aware of the adverse interpretation

of the Intercreditor Agreement until January 9, 2018, when Adock travelled to

Florida to tell each Plaintiff in person that their Warrants had expired and would not

be honored. (Id. at ¶ 50). Plaintiffs claim they could not have discovered this

beforehand. (Id. at ¶ 51). Plaintiffs allege that the Company’s adverse position in

regards to the exercise of their Warrants is the consequence of “a. Improper advice

and counsel furnished to Iafrate family members in the period 2013 through 2017 by

WNJ attorneys & employees; b. Improper advice and counsel given, in a conflicting

and unethical manner, and in violation of fiduciary duty, to Angelo Iafrate, Inc. and

the ESOP entity in 2017 and 2018 by Warner Norcross & Judd attorneys &

employees; c. Breach of fiduciary duty by the Defendants in 2013; [and] d. Breach

of fiduciary duty in 2017.” (Id. at ¶ 44).

                               PROCEDURAL HISTORY

      Plaintiffs’ Amended Complaint [3] alleges the following: professional

liability and negligence (Count I); breach of fiduciary duty (Count II), fraudulent

misrepresentation (Count III), and fraudulent concealment (Count IV). (ECF No. 3).

Plaintiffs’ proposed Second Amended Complaint adds no new parties or claims. It

merely seeks to highlight issues Plaintiffs have learned in the course of discovery to

inform Defendant of the scope of their allegations. This information includes: WNJ

attorneys who are alleged to be involved, more details about the nature of Plaintiffs’

                                     Page 6 of 11
Case 2:18-cv-12028-AJT-RSW ECF No. 58, PageID.1464 Filed 03/16/21 Page 7 of 11




and WNJ alleged attorney-client relationship, WNJ’s alleged failings in drafting the

Closing Document for the December 2013 transaction, Defendant attorney’s alleged

deception and complicity in the ESOP’s dishonoring of the warrants, Defendant’s

alleged failure to adequately inform Plaintiff of the description and implementation

of the ESOP plan, an allegation that Defendant made misrepresentations through

2018, and information regarding additional damages. (ECF No. 33).

                                 LEGAL STANDARD


      Rule 15 of the Federal Rules of Civil Procedure permits a district court to

grant a plaintiff leave to amend his complaint “when justice so requires.” Fed. R.

Civ. P. 15(a)(2). In deciding whether to grant a motion to amend, courts should

consider undue delay in filing, lack of notice to the opposing party, bad faith by the

moving party, repeated failure to cure deficiencies by previous amendments, undue

prejudice to the opposing party, and futility of amendment. Brumbalough v. Camelot

Care Centers, Inc., 427 F.3d 996, 1001 (6th Cir. 2005). Because a proposed

amendment is futile if it could not withstand a motion to dismiss, a motion to amend

will not be granted if the opposing party demonstrates futility. Thiokol Corp. v.

Department of Treasury, State of Michigan Revenue Division, 987 F.2d 376 (6th Cir.

1993).




                                    Page 7 of 11
Case 2:18-cv-12028-AJT-RSW ECF No. 58, PageID.1465 Filed 03/16/21 Page 8 of 11




                                         ANALYSIS


        Defendant opposes Plaintiffs’ Second Amended Complaint, because of bad

faith and undue delay. Specifically, Defendant claims that Plaintiffs have failed to

provide a basis for their failure to include the additional information in the Original

or Amended Complaint and are therefore unduly seeking to add new legal theories.

The Court disagrees with Defendant’s arguments and addresses each objection in

turn.

        First, Defendant alleges that Plaintiffs are attempting to supplement their

complaint with facts and legal theories already dismissed by a state court. Plaintiffs,

after their companion case in this Court (Iafrate, Sr. et al v. Angelo Iafrate, Inc. et

al, Case No. 18-11150) had been dismissed, filed a complaint in state court. That

case sought to recover payment from defendants Angelo Iafrate, Inc. and Robert

Adock pursuant to the terms of the Warrants. This case alleges WNJ gave improper

legal advice in the formation and implementation of the ESOP and Warrants.

Notably, these cases have no claims or defendants in common. Upon review, the

Court determines that the state court case does not speak to Plaintiff’s allegations

against WNJ, therefore, there is not sufficient overlap between the cases to conclude

that the additional information in the Second Amended Complaint was known to

Plaintiffs at the time of filing the Original and Amended complaints.



                                    Page 8 of 11
Case 2:18-cv-12028-AJT-RSW ECF No. 58, PageID.1466 Filed 03/16/21 Page 9 of 11




      Second, Defendant claims that Plaintiffs have failed to point to discovery that

substantiates their new allegations, such as damages for stock price manipulation.

However, Plaintiff claims that the newly included information is the result of 4,353

documents from initial disclosure, subpoenas, and consultation with experts. (ECF

No. 35). The Court finds no reason to doubt Plaintiffs’ contentions regarding how

this information was found.

      Third, Defendant claims Plaintiffs’ allegation regarding charge backs in 2014

is illogical. In support, for of their contention that WNJ and Plaintiffs had an

attorney-client relationship, Plaintiffs claim that even Adock recognized this

relationship. Specifically, they claim that in 2014 Adock “charged back” the

Plaintiffs for WNJ’s invoices for tax advice and family matters that were erroneously

sent to Adock. Plaintiffs contend that Adock did this, because he believed WNJ had

given and charged Plaintiffs for advice after the December 2013 closing and through

2018. Defendant claims that this allegation is illogical because 2018 is four years

after the charged backs occurred. While true, Plaintiff’s ability to amend their

complaint does not rise or fall upon the logic of this specific contention.

Nevertheless, the Court directs Plaintiffs to further amend paragraph 64 in order to

clarify their contentions before filing their Second Amended Complaint.

      Fourth, Defendant also claims that Plaintiffs’ request should be denied,

because it is similar to a request that was denied by the court in Minor v. Northville

                                    Page 9 of 11
Case 2:18-cv-12028-AJT-RSW ECF No. 58, PageID.1467 Filed 03/16/21 Page 10 of 11




 Pub. Sch., 605 F. Supp. 1185 (E.D. Mich. 1985). However, the Court finds Minor to

 be a false comparison to the case at hand. In Minor, plaintiff sought leave to amend

 four to five years after the facts that gave rise to the proposed amendments arose. Id.

 at 1200. Further, plaintiff sought to add three new counts and offered “no reason for

 her failure to include the present allegations in her original complaint or in her first

 amended complaint.” Id. at 1201. This case is distinguishable, because Plaintiffs do

 not seek to file new claims and have been forthcoming about how the new allegations

 arose.

          Lastly, Defendant claims that Plaintiffs are attempting to add new individual

 Defendants by naming one of Defendant’s attorneys as a “Defendant” in paragraph

 30 in its Second Amended Complaint. Plaintiffs, however, note that this label was

 inadvertent and will be removed upon filing.

          Considering that discovery in this case is on going and may be extended upon

 request, the Court finds that Plaintiffs’ amendments are not in bad faith and have not

 been submitted with undue delay. Plaintiffs’ may file a Second Amended Complaint

 with the correction to and clarification to paragraphs 30 and 64, respectively.

                                      CONCLUSION

          Accordingly,

          IT IS ORDERED that Plaintiffs’ Motion for Leave to file its Second

 Amended Complaint [33] is GRANTED.
                                      Page 10 of 11
Case 2:18-cv-12028-AJT-RSW ECF No. 58, PageID.1468 Filed 03/16/21 Page 11 of 11




       IT IS FURTHER ORDERED that Plaintiff further amend its Second

 Amended Complaint in accordance with this order before filing.

       SO ORDERED.



                                      s/Arthur J. Tarnow
                                      Arthur J. Tarnow
 Dated: March 16, 2021                Senior United States District Judge




                                  Page 11 of 11
